 

 





Exhibit 10.1

 



SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------




REPROS THERAPEUTICS INC.



--------------------------------------------------------------------------------



 

FOR UP TO 2,463,538 SHARES OF COMMON STOCK

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Repros
Therapeutics Inc., a Delaware corporation (the “Company”), as follows:

 

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Shares attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below among the Company and the Investor.

 

2. The Company has authorized the offering and sale by the Company to certain
investors up to an aggregate of 2,463,538 shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), for a purchase
price of $4.50 per Share (the “Purchase Price”).

 

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to: (a) an effective Registration Statement on Form S-3 (File No. 333-163648)
(the “Registration Statement”) under the Securities Act of 1933, as amended (the
“Act”), as filed by the Company with the Securities and Exchange Commission (the
“Commission”), including the Prospectus contained in the Registration Statement
(the “Base Prospectus”), (b) if applicable, certain “free writing prospectuses”
(as that term is defined in Rule 405 under the Act), that have been or will be
filed, if required, with the Commission and delivered to the Investor on or
prior to the date hereof, containing certain supplemental information regarding
the Shares, the terms of the Offering and the Company and (c) a Prospectus
Supplement relating to the sale of the Shares (the “Prospectus Supplement” and,
together with the Base Prospectus, the “Company Prospectus”) containing certain
supplemental information regarding the Shares and terms of the Offering that
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

 

4. (a) The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares set
forth below for the aggregate purchase price set forth below.  The Shares shall
be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.

 

  (b) The Investor acknowledges that the Offering is not being underwritten by
Ladenburg Thalmann & Co. Inc., the placement agent for the Offering (the
“Placement Agent”), and that there is no minimum offering amount. 

 

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

 

[     ]           A.            Delivery by crediting the account of the
Investor’s prime broker (as specified by such Investor on Exhibit A annexed
hereto) with the Depository Trust Company (“DTC”) through its Deposit/Withdrawal
At Custodian (“DWAC”) system, whereby Investor’s prime broker shall initiate a
DWAC transaction on the Closing Date (as defined on Annex I hereto) using its
DTC participant identification number, and released by Computershare Trust
Company, N.A., the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction.  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 



 

 

 

 

(I)        DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

[Account information to be provided under separate cover]

 

-- OR --

 

[     ]           B.           Delivery versus payment (“DVP”) through DTC
(i.e., on the Closing  Date, the Company shall deliver the Shares registered in
the Investor’s name and address as set forth below and released by the Transfer
Agent to the Investor through DTC at the Closing directly to the account(s) at
the Placement Agent identified by the Investor; upon receipt of such Shares, the
Placement Agent shall promptly electronically deliver such Shares to the
Investor, and simultaneously therewith payment shall be made by the Placement
Agent by wire transfer to the Company).   NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I) NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO: (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.

 

IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.

 

6. The Investor represents that, except as set forth below: (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Shares, acquired, obtained the right to acquire or will beneficially own 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.

 

Exceptions:

 

(Please provide a listing of exceptions to the foregoing representations.  If no
exceptions, write “none.”  If left blank, response will be deemed to be “none.”)

 

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, the documents incorporated by reference therein
and any free writing prospectus (collectively, the “Disclosure Package”), prior
to or in connection with the receipt of this Agreement.  The Investor
acknowledges that, prior to the delivery of this Agreement to the Company, the
Investor will receive certain additional information regarding the Offering,
including pricing information (the “Offering Information”).  Such information
may be provided to the Investor by any means permitted under the Act, including
the Prospectus Supplement, a free writing prospectus and oral communications.

 



2

 

 

 

8. No offer by the Investor to buy the Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.  The
Investor understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Shares, in whole or
in part.

 

9. The Company and the Investor each acknowledge that the only material,
non-public information relating to the Company that the Company has provided to
the Investor in connection with the Offering prior to the date hereof is the
existence of the Offering.

 



3

 

 



 

Number of Shares:  _________

Purchase Price Per Share: $______

Aggregate Purchase Price: $_____

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 



 

Date: January __, 2012   INVESTOR:                                   By:      
Name:         Title:                              

 



4

 

 



 

  

Agreed and Accepted this ___ day of January, 2012:

 



  REPROS THERAPEUTICS INC.            COMPANY:           By:       Joseph S.
Podolski        President and Chief Executive Officer   



  

 

5

 



  

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

Capitalized terms used but not defined on this Annex I shall have the meanings
ascribed to such terms in the Subscription Agreement to which this Annex is
attached.

 

1. Authorization and Sale of the Shares.  Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.

 

2. Agreement to Sell and Purchase the Shares; Placement Agent.

 

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3 Investor acknowledges that the Company has agreed to pay the Placement Agent
a fee in respect of the sale of Shares to the Investor.

 

2.4 The Company has entered into a Placement Agency Agreement, dated January 26,
2012 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company, each of
which may be relied upon by the Investor as if fully set forth herein.  It is
specifically agreed that Investor shall be a third party beneficiary of all such
representations, warranties, covenants and agreements of the Company.

 

3. Closing and Delivery of the Shares and Funds.

 

3.1           Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b)  the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2           Conditions to the Obligations of the Parties.

 

(a)           Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Shares to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied.  The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares that they have agreed to purchase from
the Company.  The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by the Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate the
Placement Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

 



6

 

 

 

3.3           Delivery of Funds.

 

(a)             DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit to
the Company by wire transfer the amount of funds equal to the aggregate purchase
price for the Shares being purchased by the Investor to the following accounts:

 

[Account information to be provided under separate cover]

 

The Investor acknowledges and agrees that no minimum amount is required to be
raised in order for the Company and the Placement Agent to close the Offering.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

 

3.4           Delivery of Shares.  The Shares shall be delivered as set forth in
Sections 5 and 6 of the Agreement.

 

4. Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1           The Investor: (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

 

4.2           (a)  No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares in any jurisdiction outside
the United States where action for that purpose is required, (b) if the Investor
is outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense and (c) the Placement Agent is not authorized to
make and has not made any representation, disclosure or use of any information
in connection with the issue, placement, purchase and sale of the Shares, except
as set forth or incorporated by reference in the Disclosure Package or the
Prospectus Supplement or any free writing prospectus.

 



7

 

 

 

4.3           (a)  The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4           The Investor understands that nothing in this Agreement, the
Company Prospectus, the Disclosure Package, the Offering Information or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.

 

4.5           Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors who are bound by agreements or duties of confidentiality) and
has not engaged in any purchases or sales involving the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities).  The Investor covenants that it will not
engage in any purchases or sales involving the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.  The Investor agrees that it will not use
any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.  For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

 

5.           Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  It is specifically agreed that the
Placement Agent shall be a third party beneficiary with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.

 

6.           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

 

(a)           if to the Company, to:

 

Repros Therapeutics Inc.

2408 Timberloch Place, Suite B-7

The Woodlands, Texas 77380

Attention: Joseph S. Podolski, President and Chief Executive Office

Facsimile No.: (281) 719-3446

 

with copies (which shall not constitute notice) to:

 



8

 

 

 

Winstead PC

24 Waterway Avenue, Suite 500

The Woodlands, Texas 77380

Attention:  Jeffrey R. Harder, Esq.

Facsimile No.: (281) 681-5901

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  Delivery of a signed counterpart of this
Agreement by facsimile or other electronic transmission shall constitute valid
and sufficient delivery thereof.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

12.           Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares to such Investor.

 

13.           Press Release.  The Company and the Investor agree that the
Company shall, prior to the opening of the financial markets in New York City on
the business day immediately after the date hereof: (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Securities and
Exchange Commission including a form of this Agreement as an exhibit thereto.

 

14.           Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

[Exhibit A (Investor Questionnaire) Follows]

 

 



9

 

 

  

EXHIBIT A

 

REPROS THERAPEUTICS INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.           The exact name that your Shares are to be registered in.  You may
use a nominee name if appropriate:

 

_____________________________________________________________________

 

2.           The relationship between the Investor and the registered holder
listed in response to item 1 above:

 

_____________________________________________________________________

 

3.           The mailing address of the registered holder listed in response to
item 1 above:

 

____________________________________________________

____________________________________________________

____________________________________________________

____________________________________________________

Fax: ________________________________________________

 

4.           The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

_________________________________________

 

5.           Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained):

______________________________________________________________

 

 

6.           DTC Participant Number: _________________________________________

 

7.           Name of Account at DTC Participant being credited with the Shares:

 

______________________________________________________________

 

8.           Account Number at DTC Participant being credited with the Shares:

 

 

______________________________________________________________

 

 

10



 